Name: Commission Regulation (EEC) No 1433/88 of 26 May 1988 fixing the regulatory amounts for 1987/88 for imports of certain wine-sector products from Spain into the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 /42 Official Journal of the European Communities 27. 5 . 88 COMMISSION REGULATION (EEC) No 1433/88 of 26 May 1988 fixing the regulatory amounts for 1987/88 for imports of certain wine-sector products from Spain into the Community as constituted at 31 December 1985 on the Common Customs Tariff Q, as last amended by Commission Regulation (EEC) No 1315/88 (8), introduces, from 1 January 1988, a new combined nomenclature which meets the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and which replaces the existing nomenclature ; whereas the combined nomenclature codes should accordingly be introduced for the regulatory amounts ; Whereas it should be made clear that the codes used are those of the combined nomenclature as defined in Regulation (EEC) No 2658/87 ; whereas the additional codes are defined in the tables in the Appendix to the Annex hereto and whereas the table numbers relate to the chapter indicated in the first two figures of the combined nomenclature codes ; Whereas, following the amendment to Regulation (EEC) No 2387/87 by Regulation (EEC) No 3612/87 (9) and the introduction of the combined nomenclature codes for the regulatory amounts, Regulation (EEC) No 2387/87 should be replaced for the sake of clarity with effect from 1 January 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 123 (2) thereof, Having regard to Council Regulation (EEC) No 480/86 of 25 February 1986 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as constituted on 31 December 1985 and Spain ('), and in particular Article 1 1 thereof, Whereas, in the light of the rules laid down in Regulation (EEC) No 480/86, the regulatory amounts should be fixed by reference to the prices recorded on the Spanish market and on the market of the Community as constituted at 31 December 1985 ; Whereas Article 123 (2) (a) of the Act of Accession stipulates that a regulatory amount is to be levied on table wine ; whereas, for the purposes of applying that common measure, the table wine considered to be in a close economic relationship with each type of table wine should be determined ; Whereas the conditions laid down in Article 1 23 (2) (b) of the Act of Accession are not met ; whereas the fixing of regulatory amounts applicable to wine-sector products other than table wine is therefore not warranted ; Whereas, by judgment of 20 October 1987 in Case 128/86, the Court of Justice annulled Commission Regulations (EEC) No 648/86 (2) and (EEC) No 969/86 (3) fixing the regulatory amounts for 1985/86 in so far as they fix amounts for wine-sector products other than table wine ; Whereas it appears fair to provide for the reimbursement, on application , of regulatory amounts already collected on products other than table wine pursuant to the abovemen ­ tioned Regulations and to Commission Regulations (EEC) No 271 5/86 (4), (EEC) No 3424/86 0 an^ (EEC) No ' 2387/87 (6) ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and HAS ADOPTED THIS REGULATION : Article 1 For the 1987/88 wine year, the regulatory amounts provided for in Article 2 of Regulation (EEC) No 480/86 shall be for the products mentioned in the Annex hereto. Article 2 For the purposes of this Regulation, the following shall be considered to be in a close economic relationship with table wines of type :  A I : white table wines which are not of type A I, A II or A III,(') OJ No L 54, 1 . 3 . 1986, p. 2 . (2) OJ No L 60, 1 . 3 . 1986, p. 54 . (3) OJ No L 89, 4. 4. 1986, p. 22 . (4) OJ No L 249, 1 . 9 . 1986, p . 27 . 0 OJ No L 316, 11 . 11 . 1986, p . 5 . (6) OJ No L 218 , 7. 8 . 1987, p . 16 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . (8) OJ No L 123, 17 . 5 . 1988 , p. 2. 0 OJ No L 340, 2. 12 . 1987, p . 18 . 27 . 5 . 88 Official Journal of the European Communities No L 131 /43  R I : red table wines with an actual alcoholic strength of less than 1 2,5 % vol which are not of type R I or R III,  R II : red table wines with an actual alcoholic strength of not less than 12,5 % vol which are not of type R II or R III . The regulatory amounts applicable thereto shall be those laid down for the particular type of table wine with which they are in a close economic relationship . Article 3 On application by the parties concerned, regulatory amounts applicable to wine-sector products other than table wine collected pursuant to Regulation (EEC) No 648/86, as amended by Regulation (EEC) No 969/86, and Regulation (EEC) No 2715/86, (EEC) No 3424/86 and (EEC) No 2387/87 shall be reimbursed within a period of six months from submission of the applications . * Applications, with supporting documents, must be submitted to the competent authority of the Member State in question by 2 March 1988 at the latest. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ' It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 131 /44 Official Journal of the European Communities 27. 5 . 88 ANNEX CN code Table Additional code Notes Regulatory amount 2204 21 25 5 7431 0,37 I \ 7432 ()\ 0,37 I Il 7433 0,37 , 7434 (') 0,37 2204 21 29 6 7438 0 0,25 \ 7439 lel 0,25 Il 7440 (')\ 0,25 || 7441 (') 0,25 2204 21 35 8 7449 (') 0,37 Il 7450 (') 0,37 7451 0,37 2204 21 39 9 7455 0 0,25 II 7456 0 0,25 7457 ' (') 0,25 2204 29 25 11 7478 (2) 22,28 I \ 7479 (2) 22,28 Il 7480 (2) 25,44 \ Il 7481 (2)\ 25,44 II 7482 (') 1,00 I  7483 0 ) 1,00 2204 29 29 12 7487 9 16,68\ I 7488 /21(2) 16,68 I 7489 o 0,50 I 7490 ( 1 ) 0,50 2204 29 35 14 7498 9 22,28I 7499 2)| 25,44 I 7514 o 1,00 I 7518 o 1,00 2204 29 39 15 7524 (2) 16,68 \ I 7525 o 0,50 \ 7526 o 0,50 (') ECU per % vol per hectolitre . (2) ECU per hectolitre of product. 27. 5. 88 Official Journal of the European Communities No L 131 /45 Appendix ADDITIONAL CODES TABLE 7 CN code Description 2009 60 11 2009 60 19 2009 60 51 2009 60 71 - Concentrated grape must and concentrated grape juice, as speci ­ fied in points 6 and 9 respectively of Annex I to Regulation (EEC) No 822/87 :  Rectified concentrated grape must, as specified in point 7 under b) of Annex I to Regulation (EEC) No 822/87 :  Other : \ -White : 7391 7393 7395 -Other : 7393 7394 7396 TABLE 8 CN code Description I 2009 60 59 2009 60 79 2009 60 90 -Grape juice (including grape must):  Other : \ -White : 7397 7399 \ Other : 7398 7414 TABLE 4 CN code Description \ 220421 21 2204 21 23 -Of an actual alcoholic strength : - Qualifying as 'Denomination de origen' or 'Denomination de origen calificada' wine in accor ­ dance with Regulation (EEC) No 823/87 : - Other : \ Of 9 % vol or more but notexceeding 13 % vol : 7428 7430 \ ! Other : 7429 ... i No L 131 /46 Official Journal of the European Communities 27. 5. 88 TABLE 5 CN code Description 2204 21 25 Of an actual alcoholic strength : Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Wine from third coun ­ tries :  Other : y Of the type A 11 and A III as defined in Annex III to Regulation (EEC) No 822/87 : Retsina : Other : 7 Presented in the document V.I. or VA under the name Riesling or Sylvaner : Other : New wine still in ferment ­ ation, as specified in point 11 of Annex I to Regulation (EEC) No 822/87 : Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of additional note 4 a) to Chapter 22 in the combined nomen ­ clature : Other : Of 9 % vol or more but not exceeding 13 % vol : 7431 7433 7434 7587 7588 7435 7436 7437 Il Other : 7432 \ I TABLE 6 CN code Description 2204 21 29 -Of an actual alcoholic strength :  Table wine as defined under No 13 Annex I to Regulation (EEC) No 822/87 : Wine from third coun ­ tries :  Other : Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 : Retsina : Other : Presented in the document V.I. or VA under the name Portu ­ gieser : Other New wine still in ferment ­ ation, as specified in point 11 of Annex I to Regulation (EEC) No 822/87 : Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of additional note 4 a) to Chapter 22 in the combined nomen ­ clature : Other : I Of 9 % vol or morebut not exceeding13 % vol : 7438 7440 7441 7589 7590 7442 7443 7444 l Other : 7439 I \ TABLE 7 CN code Description 2204 21 31 220421 33 -Qualifying as 'Denomination de origen' or 'Denomination de origen calificada' wine in accordance with Regulation (EEC) No 823/87 :  Quality liqueur wine produced in specified regions as specified in point 14 of Annex I to Regulation (EEC) No 822/87 : - Other : \ 7445 7446 7448 l 27. 5. 88 Official Journal of the European Communities No L 131 /47 TABLE 8 CN code Description 2204 21 35 -Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Wine from third countries : - Other : Of the type All and A III as defined in Annex III to Regulation (EEC) No 822/87 : Retsina : Other : Presented in the docu ­ ment V.I. or VA under the name Riesling or Sylvaner : Other : i New wine still in ferment ­ ation, as specified in point 11 of Annex I to Regula ­ tion (EEC) No 822/87 : Liqueur wine as specified in point 14 of Annex I to Regula ­ tion (EEC) No 822/87 : 1 Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of additional note 4 a) to Chapter 22 in the combined nomen ­ clature : : Other : 7449 7450 7451 7591 7592 7452 ' 7447 7453 7454 TABLE 9 i CN code l Description l 2204 21 39 -Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Wine from third countries :  Other : Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 : Retsina : Other : Presented in the docu ­ ment V.I. or WA under the name Portugieser : Other : New wine still in ferment ­ ation, as specified in point 11 of Annex I to Regula ­ tion (EEC) No 822/87 : Liqueur wine as specicied in point 14 of Annex I to Regula ­ tion (EEC) No 822/87 : Fresh grape must with fermentation arrested by the addition of alcohol, within the , meaning of additional note 4 a) to Chapter 22 in the combined nomen ­ clature : Other : 7455 7456 7457 7593 7594 7458 7496 7459 7469 ¢ TABLE 10 ! CN code Description \ 2204 29 21 2204 29 23 -Of an actual , alcoholic strength : - Qualifying as 'Denominaci6n de origen' or 'Denominacion de origen calificada' wine in accordance with Regulation (EEC) No 823/87 :  Other : Of 9 % vol or more but not exceeding 13 % vol : 7473 7477 Other : 7474 No L 131 /48 Official Journal of the European Communities 27. 5 . 88 TABLE 11 CN code Description 2204 29 25 - Table wine as defined under No 13 of Annex I to Regula ­ tion (EEC) No 822/87 : -Wine from third coun ­ tries :  Other :  Of an actual alcoholic strength : Retsina : Other : Other :  Other :- Of the type All as defined in Annex 111 to Regulation (EEC) No 822/87 :  Of the type A III as defined in Annex III to Regulation (EEC) No 822/87 : - Presented in the document V.I. or VA under the name Riesling or New wine still in ferment ­ ation, as specified in point 11 of Annex I to Regula ­ tion (EEC) No 822/87 : Sylvaner : - Fresh grape must with ferment ­ ation arrested by the addition of alcohol, within the meaning of addi ­ tional note 4 a) to Chapter 22 in the combined nomen ­ clature : - Of 9 % vol or more but not excee ­ ding 13 % vol 7478 7480 7482 7483 7595 7596 7484 7485 7486 Other : 7479 7481 TABLE 12 CN code Description 2204 29 29 - Wine from third coun ­ tries : - Other :- Of an actual alco ­ holic strength : - Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Retsina -Other : Other Other :- Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 : - Presented in the document V.I. or VA under the name Portu ­ gieser : New wine still in ferment ­ ation, as specified in point 11 of Annex I to Regulation (EEC) No 822/87 : - Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of additional note 4 a) to Chapter 22 in the combined nomen ­ clature : Of 9 % vol or more but not exceeding 13 % vol : 7487 7489 7490 7597 7598 7491 7492 7493 Other : 7488 CN code Description 2204 29 39 -Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :  wine from third countries :  Other : - Retsina : Other : Other : Other :- Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 : - Presented in the docu ­ ment V.I. or VA under the name Portugieser : - Liqueur wine as specified in point 14 of Annex I to Regula ­ tion (EEC) No 822/87 : - New wine still in ferment ­ ation, as specified in point 11 of Annex I to Regula ­ tion (EEC) No 822/87 : - Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of additional note 4 a) to Chapter 22 in the combined nomen ­ clature : 7524 7525 7526 7618 7619 7527 7644 7528 7529 i i 27. 5 . 88 Official Journal of the European Communities No L 131 /49 TABLE 13 CN code Description 2204 29 31 2204 29 33 -Qualifying as 'Denomination de origen' or 'Denomination de origen calificada' wine in accordance with Regulation (EEC) No 823/87 : - Quality liqueur wine produced in specified regions as specified in point 14 of Annex I to Regulation (EEC) No 822/87 :  Other : 7494 7495 7497 TABLE 14 CN code Description 2204 29 35 -Table wine as defined under No 13 of Annex I to Regula ­ tion (EEC) No 822/87 : - Wine from third coun ­ tries :  Other : - Retsina : Other :  Other : Other : - Of the type All as defined in Annex III to Regulation (EEC) No 822/87 : -Of the type A III as defined in Annex III to Regulation (EEC) No 822/87 : - Presented in the document V.I. or V.A under the name Riesling or Sylvaner : Liqueur wine as specified in point 14 of Annex I to Regula ­ tion (EEC) No 822/87 : New wine still in ferment ­ ation, as specified in point 11 of Annex I to Regula ­ tion (EEC) No 822/87 : - Fresh grape must with ferment ­ ation arrested by the addition of alcohol, within the meaning ¢ of addi ­ tional note 4 a) to Chapter 22 in the combined nomen ­ clature : 7498 »7499 7514 7518 7599 7614 7519 7643 7522 7523 TABLE 15 No L 131 /50 Official Journal of the European Communities 27. 5. 88 I TABLE 16 CN code I Description 2204 21 41 2204 21 49 2204 21 51 2204 21 59 2204 29 41 2204 29 45 2204 29 49 ¢ 2204 29 51 2204 29 55 2204 29 59 -Quality liqueur wiqe produced in specified regions as specified in point 14 of Annex I to Regulation (EEC) No 822/87 : - Other : \ - -White : Other : 7530 7531 7532 TABLE 17 CN code Description ....... 2204 30 10 - Grape must, in fermentation or with fermenta ­ tion arrested otherwise than by the addition of alcohol, within the meaning of additional note 2 to Chapter 22 of the combined nomencla ­ ture :  Other : II White : 7533 7535 II -Other : 7534 TABLE 18 CN code Description .......mm 2204 30 91 220430 99 - Concentrated grape must and concentrated grape juice, as specified in points 6 and 9 respectively of Annex I to Regulation (EEC) No 822/87 :  Rectified concentrated grape must, as specified in point 7 under b) of Annex I to Regulation (EEC) No 822/87 : - Grape juice (including grape must) : Other : \ -White : 7536 7538 7638 7640 \ -Other : 7537 7539 7639 7641